Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered May 2, 2005. The order, insofar as appealed from, granted that part of the motion of defendants Sara S. Ashcraft and Law Firm of Ashcraft, Franklin and Young, LLP to dismiss the complaint against them.
*1194It is hereby ordered, that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.